Title: General Orders, 31 December 1781
From: Washington, George
To: 


                        
                            Head Quarters Philadelphia Monday December 31. 1781
                        
                        The General Court Martial whereof Major General Baron Steuben is President is to assemble on Wednesday next
                            at ten ô clock AM.
                        Colonel Nicola of the Invalid Regiment and Major Olney of the Rhode Island regiment are appointed Members
                            vice Colonel Humpton and Major Burnet whose duty obliges them to leave the City.
                    